DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 11/12/2021 has been acknowledged and entered. New claim 30 has been added. Non-final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to claim(s) 11/12/2021 have been considered but are moot because they do not address the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 6, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. (U.S. Patent Pub. No. 2017/0011969, from hereinafter “Leobandung”) in view of Glass et al. (U.S. Patent Pub. No. 2017/0162447, from hereinafter “Glass”) in view of Radosavljevic et al. (U.S. Patent Pub. No. 2013/0270512, from hereinafter “Radosavljevic) and in further view of An et al. (U.S. Patent Pub. No. 2015/0340490, from hereinafter “An”) and Guo et al. (U.S. Patent Pub. No. 2013/0153964, from hereinafter “Guo”).
Regarding Claim 1, Leobandung in Fig. 1-6 teaches a partially fabricated integrated circuit structure comprising: a layer of insulation material (18); a first fin structure (14) directly on the layer of insulation material, the first fin structure comprising a first material (14); and a second fin structure (32/34) directly on the layer of insulation material, the second fin structure comprising a second material (34) different from the first material, wherein the first and second fin structures exist in a common plane such that an imaginary horizontal line that passes through the first fin structure also passes through the second fin structure; and a layer of first material (32) between the layer of insulation material and the second material of the second fin structure acting as a seed layer similar to that of the applicant’s disclosure (¶’s 0029-0041). 
Leobandung fails to specifically teach wherein the first material of the first fin structure is germanium and the second material of the second fin structure is a III-V semiconductor material. Furthermore, while Leobandung teaches that processing continues to form other structures and elements of the FinFETs (¶ 0045), Leobandung 
Glass in Fig. 2-4 teaches a fully fabricated integrated circuit (IC) comprising: a layer of insulation material (200); a first fin structure (212) over the layer of insulation material, the first fin structure comprising germanium; a second fin structure (222) over the layer of insulation material, the second fin structure comprising a first group III-V semiconductor material, wherein the first and second fin structures exist in a common plane such that an imaginary horizontal line that passes through the first fin structure also passes through the second fin structure (Fig. 2H); a first gate structure (254) on a portion of the first fin structure, the first gate structure including a first gate electrode and a first gate dielectric, the first gate dielectric being between the portion of the first fin structure and the first gate electrode; a second gate structure (254) on a portion of the second fin structure, the second gate structure including a second gate electrode and a second gate dielectric, the second gate dielectric being between the portion of the second fin structure and the second gate electrode (Fig. 3A and 4A); a first source or drain region above the layer of insulation material and laterally adjacent to the portion of the first fin structure, the first source or drain region comprising at least one of silicon or germanium; a second source or drain region above the layer of insulation material and laterally adjacent to the portion of the second fin structure, the second source or drain region comprising a second group III-V semiconductor material; and a layer comprising germanium between the III-V material of the second fin structure (¶’s 0017-0029 and 0031). In particular, the first and second source and drain regions comprise the same compositional material as the first and second fins, respectively. 
Glass, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung to include wherein the first material of the first fin structure is germanium and the second material of the second fin structure is a III-V semiconductor material because these materials are well known in the art to be used in forming CMOS-type finFETs as these types of materials are proving to be increasingly useful to improve the functionality of CMOS finFETs with regards to the transport of carriers. Furthermore, forming the gates and source/drain structures as claimed would be the obvious next step in the process of completing the partially formed integrated circuit as taught by Leobandung so that CMOS transistors can be fully formed. 
As in the combination above, Glass teaches that the transistors formed from the fins 212 comprising Ge are p-type transistors and the transistors formed from the fins 222 comprising III-V material are n-type transistors (¶ 0029). However, Glass is silent with regards to teaching that the first and second source and drain regions specifically comprise a p-type impurity and an n-type impurity, respectively.
Radosavljevic in Fig. 1 teaches a similar semiconductor device comprising: a first fin/nanowires (112) comprising germanium; a second fin/nanowires (122) comprising a group III-V semiconductor material, wherein the source/drain regions (113) formed on the first fin/nanowires laterally adjacent to a first gate (115) comprise a p-type impurity and germanium and wherein the source/drain regions (123) formed on the second fin/nanowires laterally adjacent to a second gate (125) comprise an n-type impurity and a group III-V semiconductor material (¶ 0023-0029). 
Radosavljevic, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung as modified by Glass to include that the first and second source and drain regions specifically comprise a p-type impurity and an n-type impurity, respectively because it is well-known in the art that in order to form n-type and p-type transistors such as those taught by Glass on needs to include source/drain regions that comprise n-type and p-type impurities so that current will properly flow from the source region to the drain region through the channel. Furthermore, it is also well known that germanium is an ideal material to be used to form p-type transistors as it improves mobility and III-V semiconductor materials are better suited to form n-type transistors for similar reasons.
Lastly, while Leobandung teaches a layer of first material (32) between the layer of insulation material and the second material of the second fin structure acting as a seed layer similar to that of the applicant’s disclosure and Glass teaches a layer (210) comprising germanium between the insulation material and the second fins (222) and second source/drain regions, for the purposes of complete examination the examiner is also introducing An and Guo to fully teach a layer comprising germanium between the layer of insulation material and the second source/drain region as it appears to be the most emphasized feature of the applicant’s invention. Specifically, An in Fig. 13-14 teaches an integrated circuit comprising: a layer of insulation material (115); a nanowire fin structure (110/120) directly on the layer of insulation material; a gate structure on a portion of the fin structure, the gate structure including a first gate electrode (130) and a first gate dielectric (145); a source/drain region (150/155) above the layer of insulation ¶’s 0142-0145) and Guo teaches a CMOS type transistor device comprising a N-FET region having a group III-V semiconductor material channel (402) and a P-FET region having a germanium material channel (102a) formed on a layer of insulation material (102b), wherein a layer comprising germanium (102a) is provided between the insulation material and the III-V semiconductor material including source/drain regions (702; ¶’s 0021-0039).
In view of the teachings of Leobandung, Glass, An, Guo and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include a layer comprising germanium between the layer of insulation material and the second source or drain region because III-V material is hard to integrate into devices due to its poor interface quality with many materials used in semiconductor manufacturing, such as the insulator, and therefore including Ge material between the insulator and the III-V material will allow the material to be formed with a better interface quality and little to no crystalline damage to ensure better performance.
Regarding Claims 2-3, the combination of Leobandung, Glass, An and Guo above teaches the layer comprising germanium is part of the second fin structure and more specifically at least part of the layer comprising germanium is under the second gate structure and in contact with the first group III-V semiconductor material. In particular, Leobandung teaches a layer of first material (32) between the layer of insulation material and in contact with the second material (34) of the second fin structure (Fig. 6), Glass teaches a layer (210) comprising germanium between the Guo teaches a layer comprising germanium (102a) is provided under the gate (506) and between the insulation material (102b) and in contact with the III-V semiconductor material layer (402) including the channel and source/drain regions (Fig. 8). 
Regarding Claim 4, as in the combination above, Glass teaches wherein at least part of the first gate structure surrounds the portion of the first fin structure (Fig. 4A showing GAA type devices).
Regarding Claim 6, as in the combination above, Glass teaches wherein at least part of the second gate structure surrounds the portion of the second fin structure (Fig. 4A showing GAA type devices). 
Regarding Claim 8, the combination of Leobandung and Glass above fails to specifically teach wherein the first gate dielectric and the second gate dielectric are compositionally different, geometrically different or both. 
Guo teaches a gate dielectric layer (502/504) formed in the two devices wherein the gate dielectric may have the same or different materials (¶ 0032-0034) and Radosavljevic teaches a gate dielectric layers (140/145) both comprising high-k dielectric materials (¶ 0032). 
In view of the teachings of Guo and Radosavljevic, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Leobandung and Glass above to include wherein the first gate dielectric and the second gate dielectric both include 
Regarding Claim 9, Leobandung and Glass above fails to specifically teach wherein the first and second gate dielectric layers are on the portion of the first and second fin structures as well as the layer of insulation material under the portion of the first and second fin structures. 
An, as mentioned above, in Fig. 11-14 and 34-42 teaches a similar integrated circuit comprising: a layer of insulation material (115); a nanowire fin structure (110/120) directly on the layer of insulation material; a gate structure on a portion of the fin structure, the gate structure including a gate electrode (130) and a gate dielectric (145); wherein the gate dielectric is on a portion of the nanowire fin structure as well as the layer of insulation material under the portion of the nanowire fin structure (¶’s 0133-0145 and 0235-0259).
In view of the teachings of An, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung and Glass above to include wherein the first and second gate dielectric layers are on the portion of the first and second fin structures as well as the layer of insulation material under the portion of the first and second fin structures because this will provide further isolation between the substrate and the gate of the Leobandung and the applicant this feature would be obvious to one having ordinary skill in the art. 
Regarding Claim 12, as in the combination above, Glass teaches wherein the germanium concentration of the first fin structure is greater than 75 atomic percent, and the first and second group III-V semiconductor materials each comprises two or more of gallium, arsenic, indium, and phosphorous (¶ 0018-0020, 0024). 

Claims 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung as modified by Glass, Radosavljevic, An and Guo above, and further in view of Mohapatra et al. (WO 2016/209285 A, from hereinafter “Mohapatra”, U.S. Patent Pub. No. 2018/0158927 used as reference). 
Regarding Claims 5, 7 and 10, as in the combination above, Glass teaches wherein the first gate dielectric and the first gate electrode surround the portion of the first fin and wherein the second gate dielectric and the second gate electrode surround the portion of the second fin (Fig. 4A) but fails to specifically teach that the first and second gate electrodes comprise a P-type metal and an N-type metal, respectively. 
Mohapatra teaches a similar GAA type device wherein the gate dielectric (178) and a p-type or n-type metal (175) surround a portion of a fin structure between source/drain regions (Fig. 14; ¶ 0066-0069). 
In view of the teachings of Mohapatra, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung and Glass above to include that the first and . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung as modified by Glass, Radosavljevic, An and Guo above, and further in view of Wu et al. (U.S. Patent Pub. No. 2013/0168771, from hereinafter “Wu”).
Regarding Claim 11, Leobandung as modified by Glass above, fails to teach wherein the first group III-V semiconductor material is compositionally different from the second group III-V semiconductor material.
Wu teaches a fin (222/226) formed over a substrate comprising a first semiconductor material and a source and drain region (822/824) being formed by replacement including etching a portion of a fin laterally adjacent to the gate structure and forming a second semiconductor to function as the source and drain region, wherein the semiconductor materials are known to include group III-V semiconductor materials and wherein the first and second semiconductor materials may be different (Fig. 31; ¶ 0061 -0062). 
In view of the teachings of Wu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung as modified by Glass above to include wherein the first group III-V semiconductor material is compositionally different from the second group III-V semiconductor material because this will allow the semiconductor material to be . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung as modified by Glass, Radosavljevic, An and Guo above, and further in view of Koester et al. (U.S. Patent Pub. No. 2006/0172505, from hereinafter “Koester”).
Regarding Claim 13, Leobandung as modified by Glass, An and Guo above teaches forming the first group III-V material on the germanium material layer to have an improved interface with few defects but is silent with regards to teaching that the first group III-V semiconductor material and the layer comprising germanium have a specific lattice mismatch no greater than 4%.
Koester teaches forming an interface between a III-V material semiconductor layer and a semiconductor layer containing germanium wherein the two layers have a lattice mismatch of no greater than 4% (¶ 0036). 
In view of the teachings of Koester, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung as modified by Glass, An and Guo above to include that the first group III-V semiconductor material and the layer comprising germanium have a specific lattice mismatch no greater than 4% because as stated above this will allow for a better interface quality and little to no crystalline damage to ensure better performance.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung in view of Glass in view of An in view of Radosavljevic and in further view of An and Guo.
Regarding Claim 15, Leobandung in Fig. 1-6 teaches a partially fabricated integrated circuit structure comprising: a layer of insulation material (18), the insulation material comprising a buried oxide; a first fin structure (14) directly on the layer of insulation material, the first fin structure comprising a body of a first material (14); and a second fin structure (32/34) directly on the layer of insulation material, the second fin structure comprising a body of a second material (34) different from the first material, wherein the first and second fin structures exist in a common plane such that an imaginary horizontal line that passes through the first fin structure also passes through the second fin structure; and a layer of first material (32) between the layer of insulation material and the second material of the second fin structure acting as a seed layer similar to that of the applicant’s disclosure (¶’s 0029-0041). 
Leobandung fails to specifically teach wherein the first material of the first fin structure is germanium and the second material of the second fin structure is a III-V semiconductor material. Furthermore, while Leobandung teaches that processing continues to form other structures and elements of the FinFETs (¶ 0045), Leobandung therefore fails to specifically teach a first gate structure, a second gate structure, a first source/drain structure and a second source/drain structure as claimed. 
Glass in Fig. 2-4 teaches a fully fabricated integrated circuit (IC) comprising: a layer of insulation material (200); a first fin structure (212) over the layer of insulation material, the first fin structure comprising germanium; a second fin structure (222) over ¶’s 0017-0029 and 0031). In particular, the first and second source and drain regions comprise the same compositional material as the first and second fins, respectively. 
In view of the teachings of Glass, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify Leobandung to include wherein the first material of the first fin structure is germanium and the second material of the second fin structure is a III-V semiconductor material because these materials are well known in the art to be used in forming CMOS-type finFETs as these types of materials are proving to be increasingly useful to improve the functionality of CMOS finFETs with regards to the transport of carriers. Furthermore, forming the gates and source/drain structures as claimed would be the obvious next step in the process of completing the partially formed integrated circuit as taught by Leobandung so that CMOS transistors can be fully formed. 
Leobandung and Glass above fails to specifically teach wherein the first and second gate dielectric layers are on the portion of the first and second fin structures as well as the layer of insulation material under the portion of the first and second fin structures. 
An  in Fig. 11-14 and 34-42 teaches a similar integrated circuit comprising: a layer of insulation material (115), the insulating material comprising a buried oxide containing silicon and oxygen; a nanowire fin structure (110/120) directly on the layer of insulation material; a gate structure on a portion of the fin structure, the gate structure including a gate electrode (130) and a gate dielectric (145); wherein the gate dielectric is on a portion of the nanowire fin structure as well as the layer of insulation material under the portion of the nanowire fin structure (¶’s 0133-0145 and 0235-0259).
In view of the teachings of An, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung and Glass above to include wherein the first and second gate dielectric layers are on the portion of the first and second fin structures as well as Leobandung and the applicant this feature would be obvious to one having ordinary skill in the art. 
As in the combination above, Glass teaches that the transistors formed from the fins 212 comprising Ge are p-type transistors and the transistors formed from the fins 222 comprising III-V material are n-type transistors (¶ 0029). However, Glass is silent with regards to teaching that the first and second source and drain regions specifically comprise a p-type impurity and an n-type impurity, respectively.
Radosavljevic in Fig. 1 teaches a similar semiconductor device comprising: a first fin/nanowires (112) comprising germanium; a second fin/nanowires (122) comprising a group III-V semiconductor material, wherein the source/drain regions (113) formed on the first fin/nanowires laterally adjacent to a first gate (115) comprise a p-type impurity and germanium and wherein the source/drain regions (123) formed on the second fin/nanowires laterally adjacent to a second gate (125) comprise an n-type impurity and a group III-V semiconductor material (¶ 0023-0029). 
In view of the teachings of Radosavljevic, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung as modified by Glass to include that the first and second source and drain regions specifically comprise a p-type impurity and an n-type impurity, respectively because it is well-known in the art that in order to form n-type and p-type transistors such as those taught by Glass on needs to include source/drain 
	Lastly, while Leobandung teaches a layer of first material (32) between the layer of insulation material and the second material of the second fin structure acting as a seed layer similar to that of the applicant’s disclosure and Glass teaches a layer (210) comprising germanium between the insulation material and the second fins (222) and second source/drain regions, for the purposes of complete examination the examiner is also relying on An and introducing Guo to fully teach a layer comprising germanium between the layer of insulation material and the second source/drain region as it appears to be the most emphasized feature of the applicant’s invention. Specifically, An in Fig. 13-14 teaches an integrated circuit comprising: a layer of insulation material (115); a nanowire fin structure (110/120) directly on the layer of insulation material; a source/drain region (150/155) above the layer of insulation material and laterally adjacent a portion of the nanowire fin structure; and a layer of semiconductor material (165) functioning as a seed layer between the layer of insulation material and the source/drain region (¶’s 0142-0145) and Guo teaches a CMOS type transistor device comprising a N-FET region having a group III-V semiconductor material channel (402) and a P-FET region having a germanium material channel (102a) formed on a layer of insulation material (102b), wherein a layer comprising germanium (102a) is provided ¶’s 0021-0039).
In view of the teachings of Leobandung, Glass, An, Guo and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include a layer comprising germanium between the layer of insulation material and the second source or drain region because III-V material is hard to integrate into devices due to its poor interface quality with many materials used in semiconductor manufacturing, such as the insulator, and therefore including Ge material between the insulator and the III-V material will allow the material to be formed with a better interface quality and little to no crystalline damage to ensure better performance.
Regarding Claim 16, the combination of Leobandung, Glass, An and Guo above teaches the layer comprising germanium is part of the second fin structure and more specifically at least part of the layer comprising germanium is under the second gate structure and in contact with the first group III-V semiconductor material. In particular, Leobandung teaches a layer of first material (32) between the layer of insulation material and in contact with the second material (34) of the second fin structure (Fig. 6), Glass teaches a layer (210) comprising germanium between the insulation material (200) and the second fin structure such that at least part of the layer comprising germanium is under the gate (258) and in contact with the first group III-V semiconductor material (222; Fig. 3A), and Guo teaches a layer comprising germanium (102a) is provided under the gate (506) and between the insulation material (102b) and in contact with the III-V semiconductor material layer (402) including the channel and source/drain regions (Fig. 8).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung as modified by Glass, Radosavljevic, An and Guo above, and further in view of Mohapatra. 
Regarding Claims 18, as in the combination above, Glass teaches wherein the first gate dielectric and the first gate electrode surround the portion of the first fin and wherein the second gate dielectric and the second gate electrode surround the portion of the second fin (Fig. 4A) but fails to specifically teach that the first and second gate electrodes comprise a P-type metal and an N-type metal, respectively. 
Mohapatra teaches a similar GAA type device wherein the gate dielectric (178) and a p-type or n-type metal (175) surround a portion of a fin structure between source/drain regions (Fig. 14; ¶ 0066-0069). 
In view of the teachings of Mohapatra, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung and Glass above to include that the first and second gate comprise a P-type metal and an N-type metal, respectively because these metals are well known in the art to alter the work function of the P-type and N-type transistors, respectively. 

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung in view of Glass and in further view of Guo.
Regarding Claim 26, Leobandung in Fig. 1-6 teaches a partially fabricated integrated circuit structure comprising: a layer of insulation material (18); a first fin ¶’s 0029-0041). 
Leobandung fails to specifically teach wherein the first material of the first fin structure is germanium and the second material of the second fin structure is a III-V semiconductor material. Furthermore, while Leobandung teaches that processing continues to form other structures and elements of the FinFETs (¶ 0045), Leobandung therefore fails to specifically teach a first gate structure and a second gate structure as claimed. 
Glass in Fig. 2-4 teaches a fully fabricated integrated circuit (IC) comprising: a layer of insulation material (200); a first fin structure (212) over the layer of insulation material, the first fin structure comprising germanium; a second fin structure (222) over the layer of insulation material, the second fin structure comprising a group III-V semiconductor material and the first material between the group III-V semiconductor material and the layer of insulation material, wherein the first and second fin structures exist in a common plane such that an imaginary horizontal line that passes through the first fin structure also passes through the second fin structure (Fig. 2H); a first gate structure (254) on a portion of the first fin structure, the portion of the first fin structure including the germanium, wherein the first gate structure includes a first gate electrode ¶’s 0017-0029 and 0031). 
In view of the teachings of Glass, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung to include wherein the first material of the first fin structure is germanium and the second material of the second fin structure is a III-V semiconductor material because these materials are well known in the art to be used in forming CMOS-type finFETs as these types of materials are proving to be increasingly useful to improve the functionality of CMOS finFETs with regards to the transport of carriers. Furthermore, forming the gates as claimed would be the obvious next step in the process of completing the partially formed integrated circuit as taught by Leobandung so that CMOS transistors can be fully formed. 
Lastly, while Leobandung teaches a layer of first material (32) between the layer of insulation material and the second material of the second fin structure acting as a seed layer similar to that of the applicant’s disclosure and Glass teaches a layer (210) comprising germanium between the insulation material and the group III-V semiconductor material (222), for the purposes of complete examination the examiner is also introducing Guo to fully teach a layer comprising germanium between the layer of Guo teaches a CMOS type transistor device comprising a N-FET region having a group III-V semiconductor material channel (402) and a P-FET region having a germanium material channel (102a) formed on a layer of insulation material (102b), wherein a layer comprising germanium (102a) is provided between the insulation material and the III-V semiconductor material including source/drain regions (702; ¶’s 0021-0039).
In view of the teachings of Leobandung, Glass, Guo and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include a layer comprising germanium between the layer of insulation material and the III-V semiconductor material because III-V material is hard to integrate into devices due to its poor interface quality with many materials used in semiconductor manufacturing, such as the insulator, and therefore including Ge material between the insulator and the III-V material will allow the material to be formed with a better interface quality and little to no crystalline damage to ensure better performance.
Regarding Claim 27, the combination of Leobandung and Glass above fails to specifically teach the IC further comprising: a first source or drain region above the layer of insulation material and laterally adjacent to the portion of the first fin structure; and a second source or drain region above the layer of insulation material and laterally adjacent to the portion of the second fin structure. 
Glass in Fig. 2-4 further teaches that the fully fabricated integrated circuit (IC) comprises: a first source or drain region above the layer of insulation material and laterally adjacent to the portion of the first fin structure, the first source or drain region ¶’s 0017-0029 and 0031). In particular, the first and second source and drain regions comprise the same compositional material as the first and second fins, respectively. 
In view of the teachings of Glass, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung to include source/drain structures as claimed because forming source/drain structures as claimed would be the obvious next step in the process of completing the partially formed integrated circuit as taught by Leobandung so that CMOS transistors can be fully formed. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung as modified by Glass and Guo above, and further in view of An.
Regarding Claim 28, as in the combination above, Glass teaches wherein: the first gate structure wraps around the portion of the first fin structure and the second gate structure wraps around the portion of the second fin structure (Fig. 4A) but fails to specifically teach wherein the first and second gate dielectrics are on the portion of the first and second fin structures as well as the layer of the insulation material under the portion of the first and second fin structures. 
An  in Fig. 11-14 and 34-42 teaches a similar integrated circuit comprising: a layer of insulation material (115), the insulating material comprising a buried oxide ¶’s 0133-0145 and 0235-0259).
In view of the teachings of An, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung and Glass above to include wherein the first and second gate dielectric layers are on the portion of the first and second fin structures as well as the layer of insulation material under the portion of the first and second fin structures because this will provide further isolation between the substrate and the gate of the device. Furthermore, if the fins were formed directly on a BOX type layer as taught by Leobandung and the applicant this feature would be obvious to one having ordinary skill in the art. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung as modified by Glass and Guo above, and further in view of Guo and Radosavljevic.
Regarding Claim 29, Leobandung as modified by Glass and Guo above fails to specifically teach wherein the first gate dielectric and the second gate dielectric both include a high-k dielectric material and the high-k dielectric material of the first gate dielectric is the same as the high-k dielectric material of the second high-k gate dielectric.
Guo teaches a gate dielectric layer (502/504) formed in the two devices wherein the gate dielectric may have the same or different materials (¶ 0032-0034) and Radosavljevic teaches a gate dielectric layers (140/145) both comprising high-k dielectric materials (¶ 0032). 
In view of the teachings of Guo and Radosavljevic, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung as modified by Glass and Guo above to include wherein the first gate dielectric and the second gate dielectric both include a high-k dielectric material, and the high-k dielectric material of the first gate dielectric is the same as the high-k dielectric material of the second high-k gate dielectric because it is well-known in the art to choose a gate dielectric based on its suitability during operation and if both gates comprise metal gates it would make sense to have a gate dielectric be high-k dielectric and choosing the same high-k dielectric for both gates would be desirable as it makes the method of making the devices simpler and more cost efficient.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung in view of Glass in view of Radosavljevic in view of An and in further view of An and Guo.
Regarding Claim 30, Leobandung in Fig. 1-6 teaches a partially fabricated integrated circuit structure comprising: a layer of insulation material (18); a first fin structure (14) directly on the layer of insulation material, the first fin structure comprising a first material (14); and a second fin structure (32/34) directly on the layer of insulation ¶’s 0029-0041). 
Leobandung fails to specifically teach wherein the first material of the first fin structure is germanium and the second material of the second fin structure is a III-V semiconductor material. Furthermore, while Leobandung teaches that processing continues to form other structures and elements of the FinFETs (¶ 0045), Leobandung therefore fails to specifically teach a first gate structure, a second gate structure, a first source/drain structure and a second source/drain structure as claimed. 
Glass in Fig. 2-4 teaches a fully fabricated integrated circuit (IC) comprising: a layer of insulation material (200); a first fin structure (212) over the layer of insulation material, the first fin structure comprising germanium; a second fin structure (222) over the layer of insulation material, the second fin structure comprising a first group III-V semiconductor material, wherein the first and second fin structures exist in a common plane such that an imaginary horizontal line that passes through the first fin structure also passes through the second fin structure (Fig. 2H); a first gate structure (254) on a portion of the first fin structure, the first gate structure including a first gate electrode and a first gate dielectric, the first gate dielectric being between the portion of the first fin structure and the first gate electrode; a second gate structure (254) on a portion of the second fin structure, the second gate structure including a second gate electrode and a ¶’s 0017-0029 and 0031). In particular, the first and second source and drain regions comprise the same compositional material as the first and second fins, respectively. 
In view of the teachings of Glass, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung to include wherein the first material of the first fin structure is germanium and the second material of the second fin structure is a III-V semiconductor material because these materials are well known in the art to be used in forming CMOS-type finFETs as these types of materials are proving to be increasingly useful to improve the functionality of CMOS finFETs with regards to the transport of carriers. Furthermore, forming the gates and source/drain structures as claimed would be the obvious next step in the process of completing the partially formed integrated circuit as taught by Leobandung so that CMOS transistors can be fully formed. 
As in the combination above, Glass teaches that the transistors formed from the fins 212 comprising Ge are p-type transistors and the transistors formed from the fins 222 comprising III-V material are n-type transistors (¶ 0029). However, Glass is silent 
Radosavljevic in Fig. 1 teaches a similar semiconductor device comprising: a first fin/nanowires (112) comprising germanium; a second fin/nanowires (122) comprising a group III-V semiconductor material, wherein the source/drain regions (113) formed on the first fin/nanowires laterally adjacent to a first gate (115) comprise a p-type impurity and germanium and wherein the source/drain regions (123) formed on the second fin/nanowires laterally adjacent to a second gate (125) comprise an n-type impurity and a group III-V semiconductor material (¶ 0023-0029). 
In view of the teachings of Radosavljevic, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung as modified by Glass to include that the first and second source and drain regions specifically comprise a p-type impurity and an n-type impurity, respectively because it is well-known in the art that in order to form n-type and p-type transistors such as those taught by Glass on needs to include source/drain regions that comprise n-type and p-type impurities so that current will properly flow from the source region to the drain region through the channel. Furthermore, it is also well known that germanium is an ideal material to be used to form p-type transistors as it improves mobility and III-V semiconductor materials are better suited to form n-type transistors for similar reasons.
Leobandung and Glass above fails to specifically teach wherein the first and second gate dielectric layers are on the portion of the first and second fin structures as 
An  in Fig. 11-14 and 34-42 teaches a similar integrated circuit comprising: a layer of insulation material (115), the insulating material comprising a buried oxide containing silicon and oxygen; a nanowire fin structure (110/120) directly on the layer of insulation material; a gate structure on a portion of the fin structure, the gate structure including a gate electrode (130) and a gate dielectric (145); wherein the gate dielectric is on a portion of the nanowire fin structure as well as the layer of insulation material under the portion of the nanowire fin structure (¶’s 0133-0145 and 0235-0259).
In view of the teachings of An, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Leobandung and Glass above to include wherein the first and second gate dielectric layers are on the portion of the first and second fin structures as well as the layer of insulation material under the portion of the first and second fin structures because this will provide further isolation between the substrate and the gate of the device. Furthermore, if the fins were formed directly on a BOX type layer as taught by Leobandung and the applicant this feature would be obvious to one having ordinary skill in the art. 
Lastly, while Leobandung teaches a layer of first material (32) between the layer of insulation material and the second material of the second fin structure acting as a seed layer similar to that of the applicant’s disclosure and Glass teaches a layer (210) comprising germanium between the insulation material and the second fins (222) and second source/drain regions, for the purposes of complete examination the examiner is An and introducing Guo to fully teach a layer comprising germanium between the layer of insulation material and the second source/drain region as it appears to be the most emphasized feature of the applicant’s invention. Specifically, An in Fig. 13-14 teaches an integrated circuit comprising: a layer of insulation material (115); a nanowire fin structure (110/120) directly on the layer of insulation material; a source/drain region (150/155) above the layer of insulation material and laterally adjacent a portion of the nanowire fin structure; and a layer of semiconductor material (165) functioning as a seed layer between the layer of insulation material and the source/drain region (¶’s 0142-0145) and Guo teaches a CMOS type transistor device comprising a N-FET region having a group III-V semiconductor material channel (402) and a P-FET region having a germanium material channel (102a) formed on a layer of insulation material (102b), wherein a layer comprising germanium (102a) is provided between the insulation material and the III-V semiconductor material including source/drain regions (702; ¶’s 0021-0039).
In view of the teachings of Leobandung, Glass, An, Guo and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include a layer comprising germanium between the layer of insulation material and the second source or drain region because III-V material is hard to integrate into devices due to its poor interface quality with many materials used in semiconductor manufacturing, such as the insulator, and therefore including Ge material between the insulator and the III-V material will allow the material to be formed with a better interface quality and little to no crystalline damage to ensure better performance.

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Glass et al. (WO 2016/209220 A) teaches a similar device comprising a first fin structure above a substrate the first fin structure comprising germanium; a second fin structure above the substrate, the second fin structure comprising a first group III-V semiconductor material; a first gate structure on a portion of the first fin structure; a second gate structure on a portion of the second gate structure; a first source and drain region laterally adjacent to the portion of the first fin structure; and a second source and drain region laterally adjacent to the portion of the second fin structure. Op
(ii) Glass et al. (WO 2016200402 A) teaches a similar device comprising a first fin structure above a substrate the first fin structure comprising germanium; a second fin structure above the substrate, the second fin structure comprising a first group III-V semiconductor material; a first gate structure on a portion of the first fin structure; a second gate structure on a portion of the second gate structure; a first source and drain region laterally adjacent to the portion of the first fin structure; and a second source and drain region laterally adjacent to the portion of the second fin structure.
(iii) Cappellani et al. (U.S. Patent Pub. No. 2013/0320294), Cheng et al. (U.S. Patent Pub. No. 2015/0318216) and Bae et al. (U.S. Patent Pub. No. 2016/0013186) all teach an integrated circuit comprising: a layer of insulating material; first and second fins formed directly on the layer of insulator material; first and second gate structures on portions of the first and second fin structures; and first and second source or drain 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        December 2, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894